SCOTT, P. J.
I can find no evidence that a lease was made for a year. - The evidence of the witness Harry Friedman, where he gives in detail the conversation with defendant, shows a monthly letting. This cannot be changed to a lease for a year by the witness’ conclusion in another part of his testimony that the defendant took a verbal lease for a year. This is merely the construction he puts on the conversation, which he detailed previously, and which shows a monthly letting.
The complaint should have been dismissed, and the judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.